Citation Nr: 0327146	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 2000 
which, in pertinent part, denied an increase in a 10 percent 
rating for a right ankle disability.  In July 2001, the Board 
remanded the case to the RO for additional development.  In 
June 2002, the RO increased the right ankle disability rating 
to 20 percent, and the veteran continues to appeal for an 
even higher rating.  

When the case was last before the Board, there was also an 
issue of service connection for a left ankle disability, but 
the RO granted that benefit during the remand, and the issue 
is no longer on appeal.


FINDINGS OF FACT

The veteran's right ankle disability, including traumatic 
arthritis, is manifested by no more than marked limitation of 
motion; the right ankle is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
a right ankle disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5270, 5271 (2003).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from May 1980 to May 1984, 
and service medical records show he was then treated for a 
right ankle disorder which included arthritis.

In January 1985, the RO granted service connection and a 10 
percent rating for a right ankle disability including 
traumatic arthritis.

In April 2000, the veteran filed a claim for an increased 
rating for his right ankle condition.

VA outpatient treatment records show that in March 2000, the 
veteran was seen complaining of right ankle pain, following a 
twist to the ankle several days earlier.  He reported a 
history of a fracture in service, followed by reconstructive 
surgery.  On examination, his right ankle was mildly swollen.  
He was tender over the joint to palpation and range of 
motion.  He was placed in a CAM walker as well as a fitted 
ankle lace-up brace.  He was to wean off the crutches and CAM 
as tolerated, which could take up to three weeks for more.  
He could return to work as capable.  When seen for follow-up 
about 4 weeks later, a swollen ankle and forefoot was 
observed, with 2+ edema.  Dorsiflexion and eversion were 
limited secondary to pain.  X-rays disclosed no new 
fractures.  There was evidence of previous lateral 
ligamentous reconstruction, with moderate degenerative 
changes of the tibiotalar and talocalcaneal joints.  The 
impression was degenerative joint disease of the right ankle, 
with history of recent ankle sprain.  

Subsequently, the veteran was granted a temporary total 
convalescent rating (38 C.F.R. § 4.30) for the right ankle 
condition for the period from early March through April 2000, 
and as of May 2000 the right ankle condition was again rated 
10 percent.

In September 2000, he was seen in a VA emergency room, 
complaining of pain in the right ankle area.  On examination, 
there was swelling and pain upon palpation at the dorsal 
aspect of the right ankle.  He could walk with crutches.  He 
was told to return in the morning.  When seen the following 
day, it was noted that there was no redness or swelling of 
the ankle or foot except for a slight prominence of the 
dorsum of the foot.  X-rays showed arthritis of the right 
ankle, and a spur on the talus.  In October 2000 he was noted 
to be ambulatory with a cane.  On examination, he had right 
ankle pain, without edema.  Range of motion was full, but 
with lots of pain.  On a podiatry consult in November 2000, 
the veteran was noted to have used a CAM walker and ankle 
support.  One examination, he had pain in the ankle on range 
of motion with guarding, mild ankle edema, with pedal pulses 
palpable.  X-rays showed degenerative joint disease of the 
ankle joint.  

An orthopedic consultation in August 2001 disclosed moderate 
swelling of the right foot in the tarsal area the tenderness.  
He had tenderness in the ankle joint.  Stability seemed good.  
X-rays disclosed degenerative joint disease of the tibiotalar 
joint with spur formation, and degenerative joint disease in 
the talonavicular and naviculocuneiform joint.  The 
impression was degenerative joint disease with moderate to 
diffuse synovitis.  It was noted that if he was unable to 
live with the pain, ankle fusion would be considered.  In 
January 2002, the veteran was seen for right ankle 
complaints, and X-rays noted degenerative changes.  He was 
scheduled for physical therapy for February 2002 but did not 
show for the appointments.  In March 2002, the veteran was 
again seen for right ankle symptoms.  

On a VA compensation examination in March 2002, the veteran 
complained of right ankle pain, particularly on prolonged 
use.  He reported increasing difficulty with his job because 
of his right ankle.  He said he had sharp pains in the right 
ankle, and could stand on his foot for about 15 minutes 
walking.  He said he could not squat.  On examination of the 
right ankle, he had extension to 10 degrees, plantar flexion 
to 20 degrees, eversion to 5 degrees, and inversion to 5 
degrees.  The extremes of all these motions caused pain.  He 
had chronic 2+/4 swelling of the right ankle.  It was noted 
that recent X-rays showed degenerative joint disease.  The 
impression was that there was severe difficulty with the 
right ankle.  A left ankle disorder was also described at 
this examination.  The examiner felt that the veteran was 
limited in no squatting, no climbing, no prolonged standing 
or walking for more than 15 to 20 minutes without rest, and 
limited driving.

In June 2002, the RO increased the right ankle disability 
rating to 20 percent.  

II.  Analysis

The RO has recently increased the right ankle disability 
rating from 10 percent to 20 percent, and the veteran claims 
an even higher rating.

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim, 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to 38 C.F.R. § 4.71a, Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  .

Normal (full) range of motion of the ankle is from 20 degrees 
of dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Moderate limitation of motion of the ankle warrants a 10 
percent rating, and marked limitation of motion of the ankle 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5271.  

Higher ratings are provided for certain positions of 
ankylosis of an ankle, including a 30 percent rating when the 
ankle is ankylosed in plantar flexion between 30 degrees and 
40 degrees, or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Code 5270.

The medical evidence shows right ankle arthritis, and such is 
to be rated based on limitation of motion.  The recent VA 
examination disclosed significant limitation of motion which 
may be categorized as marked in degree (i.e., 20 percent 
disabling under Code 5271).  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (effects of 
pain on motion to be consided).  The rating of 20 percent is 
the maximum rating for limitation of ankle motion, and thus 
the effects of pain do not warrant an even higher rating.  
Spencer v. West, 13 Vet.App. 376 (2000).  

For a rating higher than 20 percent, the right ankle would 
have to be ankylosed (i.e., fixed in one position) in a 
position as described in Code 5270.  However, the veteran 
retains some right ankle motion, and the ankle is not 
ankylosed.  Thus a higher rating under this code is not in 
order.

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for a right ankle disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  







ORDER

An increased rating for a right ankle disability is denied.


	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



